Citation Nr: 0526834	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-17 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Whether the appellant has legal entitlement to accrued 
benefits. 

3.  Whether the appellant has legal entitlement to 
nonservice-connected death pension benefits.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran served as a member of the Recognized Guerrillas 
during World War II from November 1942 to July 1945.  He died 
in May 1990, and the appellant is his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied all pending 
claims.  In July 2004, the Board issued a decision which 
confirmed denials of all pending claims.  Thereafter, the 
appellant appealed, and the US Court of Appeals for Veterans 
Claims (Court) granted a joint motion for remand in a May 
2005 order which curiously failed to vacate the Board's prior 
decision.  The case is not ready for appellate review and, 
for the reasons provided below, must be remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The joint motion for remand granted by the Court correctly 
pointed out that in October 2003, the appellant requested 
additional time to procure and produce evidence in support of 
her pending claims.  In November 2003 the RO granted her 
request giving her until "October 3, 2004," to submit any 
additional evidence she might have.  The RO did not, however, 
retain the claims folder at the RO until the expiration of 
that date, but subsequently forwarded it to the Board, and 
the Board denied all pending claims in July 2004, prior to 
the expiration of the period the RO had given the appellant 
for submission of new evidence.

Following the return of the appeal to the Board, the 
appellant was notified that she had the right to submit 
additional evidence.  In August 2005, she submitted several 
written statements and a January 2004 statement from a 
private physician which is relevant to that physician's 
medical treatment of the now-deceased veteran.  One written 
statement of the appellant to the Board clearly requests "my 
case to be remanded."  In the same submission, however, the 
appellant returned a standard form provided her by the Board 
upon which she checked paragraph 4, stating that she was 
submitting evidence and waved her right to have the case 
remanded to the RO for review.  

There is an apparent conflict in these statements of the 
appellant's wishes but, because the appellant is shown to be 
aged, not well-educated, and without representation, and 
because this case has already resulted in a remand by the 
Court for a breach of the appellant's due process rights, the 
Board will remand the appeal so that the RO may initially 
consider the newly submitted evidence in accordance with the 
appellant's written statement requesting such remand.  The 
appellant's handwritten request must be given precedence over 
her check mark on a standard form.  

For these reasons and bases, the case is REMANDED to the RO 
for the following:

1.  It is apparent from the record that 
the appellant, at least at one time, 
requested assistance in appointing a 
representative to assist her with her 
appeal.  It is clear that the RO offered 
such assistance, but the appellant did 
not take any action.  The RO should again 
provide the appellant with any standard 
assistance and information necessary for 
the appellant to secure the services of a 
representative to assist her with her 
appeal, should she so choose. 

2.  The RO should request the appellant 
to sign a medical release form so that 
the they may request Ofelia C. Pahalin, 
M.D., to submit copies of any of her 
contemporaneous treatment records of the 
veteran during his lifetime.  The RO 
should also consider conducting any 
additional development suggested by the 
evidence on file or anything submitted by 
the appellant on remand.

3.  After completing any development 
indicated, the RO should again consider 
the appellant's appeal.  If any decision 
is not to her satisfaction, she should be 
provided a supplemental statement of the 
case and an opportunity to respond.  The 
case should thereafter be returned to the 
Board after compliance with all appellate 
procedures.  The appellant need do-
nothing until further notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

